Order denying, in an action for libel, plaintiff’s motion for an examination of the defendant with respect to matters alleged in the complaint and denied by the defendant, reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs. The nature of the *774action does not justify denial of the motion. The subject-matter of the examination is proper in view of defendant’s denials. The introduction of each item with the word “ Whether ” is not objectionable. Although some of the items are not in good form, this court will not correct the form or substance of questions that were not made the subject of objection. The examination is to proceed on five days’ notice at a time and place to be fixed in the order. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur. Settle order on notice.